DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 8, 12 and 16 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.
Claims 1 and 3-20 are currently pending in the present application. Claims 1, 3-5, 8, 12-13 and 16 are currently amended; claim 2 is canceled; claims 6-7, 9-11, 14-15 and 17 are original; and claims 18-20 are newly added. The amendment dated February 22, 2021 has been entered into the record. 

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Yoo (US 2004/0227895).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2004/0227895) in view of Imura (US 2010/0020402), of record.
Regarding claim 1, You discloses a liquid crystal panel (Fig. 19), comprising: 
a transparent substrate (210);
an array substrate (110) disposed opposite to the glass substrate; and a liquid crystal (400), a color filter (160) disposed between the glass substrate and the array substrate;
wherein the color filter is disposed at an inner side of the array substrate (see Fig. 19); and
wherein a transparent electrode layer (220; [0059]) is on a surface of the glass substrate and a black matrix (240) is formed on a surface of the transparent electrode layer away from the glass substrate, such that the transparent electrode layer and the black matrix are consequently stacked, in such a sequence, on the inner surface of the glass substrate (Fig. 19) and the transparent electrode layer is interposed between the black matrix and the glass substrate (see Fig. 19).

the transparent substrate being a glass substrate;
a reflection reducing film disposed between the glass substrate and the array substrate;
wherein the reflection reducing film is disposed at an inner side of the glass substrate;
wherein the reflection reducing film is formed on an inner surface of the glass substrate; and
wherein a transparent electrode layer is formed on a surface of the reflection reducing film away from the glass substrate;
such that the reflection reducing film, the transparent electrode layer, and the black matrix are consequently stacked, in such a sequence; and 
the reflection reducing film and the transparent electrode layer are interposed between the black matrix and the glass substrate.
Imura discloses a transparent glass substrate ([0049] “transparent glass substrates G”); and providing a reflection reducing film (3 in Fig. 1) between the transparent glass substrate and a transparent electrode layer (3 between G and 1; see also Fig. 5 where 10 in Fig. 1 is being used for a liquid crystal display), such that
the reflection reducing film is disposed between substrates (Fig. 5);
wherein the reflection reducing film is disposed at an inner side of the glass substrate (Fig. 1);
wherein the reflection reducing film is formed on an inner surface of the glass substrate (Fig. 1); and
wherein the transparent electrode layer is formed on a surface of the reflection reducing film away from the glass substrate (Fig. 1);
such that the reflection reducing film and the transparent electrode layer, in such a sequence (Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device with the teachings of Imura, wherein the transparent substrate is a glass substrate and the reflection reducing film, the transparent electrode layer, and the black matrix are consequently stacked, by adding the reflection reducing film between the electrode layer and the glass substrate in the device disclosed by You as taught by Imura, to suppress the reflection of transmitted light when the transmitted light interferes inside of the liquid crystal layer and when an ITO film is used as the transparent electrically-conductive film (Imura: [0050]).
Regarding claim 3, You and Imura disclose the limitations of claim 1 above, and You further discloses wherein the black matrix is located at a non-display region of the liquid crystal panel (see Fig. 19 where 240 covers PA1 and PA2 and the TFT 128 in DA1 and DA2).

Regarding claim 4, You and Imura disclose the limitations of claim 1 above.
You does not explicitly disclose that multiple spacer posts are further provided, wherein one end of the spacer post is disposed on the black matrix and the other end of the spacer post is extended to abut on a side of the array substrate in the embodiment shown in Figure 19.
However, You discloses multiple spacer posts (192 in Fig. 21) are further provided, wherein one end of the spacer post is disposed on the black matrix and the other end of the spacer post is extended to abut on a side of the array substrate in the embodiment shown in Figure 21.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the You liquid crystal display device with the teachings of You, wherein a surface of the black matrix is patterned using a photolithography process to form a spacer post, by adding a spacer post, to maintain a cell gap between substrates (You: [01223]).

Regarding claim 13, You discloses a manufacturing method for a liquid crystal panel (Fig. 19), comprising steps of:
providing a transparent substrate (210);
depositing a transparent electrode layer (220; [0059]) on a surface of the glass substrate;
using a photolithography process to manufacture a black matrix (240) on a surface of the transparent electrode layer ([0070]), wherein the black matrix is located at a non-display region of the liquid crystal panel (see Fig. 19 where 240 covers PA1 and PA2 and the TFT 128 in DA1 and DA2).;
patterning a surface of the black matrix using a photolithography process ([0070]); and
providing an array substrate (110), assembling the array substrate and the glass substrate (Fig. 19, [0064]), filling a liquid crystal (400) between the array substrate and the glass substrate ([0064]);
wherein the reflection reducing film is formed on an inner surface of the glass substrate; and;
wherein a transparent electrode layer (220; [0059]) is on a surface of the glass substrate and a black matrix (240) is formed on a surface of the transparent electrode layer away from the glass substrate, such that the transparent electrode layer and the black matrix are consequently stacked, in such a sequence, on the inner surface of the glass substrate (Fig. 19) and the transparent electrode layer is interposed between the black matrix and the glass substrate (see Fig. 19).
You does not explicitly disclose the patterning a surface of the black matrix using a photolithography process is to form a spacer post in the embodiment shown in Figure 19 ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, You teaches the structure, i.e., the surface of the black matrix is formed by a photolithography process. Forming a spacer post thereon does not change the product made).
However, You discloses patterning a surface of the black matrix using a photolithography process ([0070]) to form a spacer post in the embodiment shown in Figure 21 (192 on 240).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the You liquid crystal display device with the teachings of You, wherein a surface of the black matrix is patterned using a photolithography process to form a spacer post, by adding a spacer post, to maintain a cell gap between substrates (You: [01223]).
You further fails to disclose
the transparent substrate being a glass substrate; and manufacturing a reflection reducing film on the glass substrate;
the transparent electrode layer on a surface of the reflection reducing film;
wherein the reflection reducing film is formed on an inner surface of the glass substrate; and
wherein a transparent electrode layer is formed on a surface of the reflection reducing film away from the glass substrate;
such that the reflection reducing film, the transparent electrode layer, and the black matrix are consequently stacked, in such a sequence; and 
the reflection reducing film and the transparent electrode layer are interposed between the black matrix and the glass substrate.
However, Imura discloses a transparent glass substrate ([0049] “transparent glass substrates G”); and manufacturing a reflection reducing film on the glass substrate (3 on G in Figs. 1 and 5), such that
a transparent electrode layer on a surface of the reflection reducing film (1 on the surface of 3);
wherein the reflection reducing film is formed on an inner surface of the glass substrate (Fig. 1); and
wherein the transparent electrode layer is formed on a surface of the reflection reducing film away from the glass substrate (Fig. 1);
such that the reflection reducing film and the transparent electrode layer, in such a sequence (Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device with the teachings of Imura, wherein the transparent substrate is a glass substrate and the reflection reducing film, the transparent electrode layer, and the black matrix are consequently stacked, by adding the reflection reducing film between the electrode layer and the glass substrate in the device disclosed by You as taught by Imura, to suppress the reflection of transmitted light when the transmitted light interferes inside of the liquid crystal layer and when an ITO film is used as the transparent electrically-conductive film (Imura: [0050]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura, and in further view of Hsieh (US 2017/0083123), of record.
Regarding claim 5, You and Imura disclose the limitations of claim 1 above.
While Imura discloses a refractive index of the glass substrate, a refractive index of the transparent electrode layer and a refractive index of the reflection reducing film comprising a stacked film ([0045] “G … 1.47, 1 … 1.85, 3 … a stacked film), Imura does not disclose the reflection reducing film being a film, such that a refractive index n of the reflection reducing film satisfies: n1 < n < n2, wherein n1 is a refractive index of the glass substrate and n2 is a refractive index of the transparent electrode layer.
Hsieh discloses a refractive index matching layer (103 in Fig. 7) satisfies: n1 < n < n2 (see the refractive indices of 102, 103 and 104; a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura with the teachings of Hsieh, wherein a refractive index n of the reflection reducing film satisfies: n1 < n < n2, wherein n1 is a refractive index of the glass substrate and n2 is a refractive index of the transparent electrode layer, so that incoming light ray entering display layers may exhibit reduced reflections (Hsieh: [0051]).

Regarding claim 9, You and Imura disclose the limitations of claim 4 above.
While Imura discloses a refractive index of the glass substrate, a refractive index of the transparent electrode layer and a refractive index of the reflection reducing film comprising a stacked film ([0045] “G … 1.47, 1 … 1.85, 3 … a stacked film), Imura does not disclose the reflection reducing film being a film, such that a refractive index n of the reflection reducing film satisfies: n1 < n < n2, wherein n1 is a refractive index of the glass substrate and n2 is a refractive index of the transparent electrode layer.
Hsieh discloses a refractive index matching layer (103 in Fig. 7) satisfies: n1 < n < n2 (see the refractive indices of 102, 103 and 104; a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura with the teachings of Hsieh, wherein a refractive index n of the reflection reducing film satisfies: n1 < n < n2, wherein n1 is a refractive index of the glass substrate and n2 is a refractive index of the transparent electrode layer, so that incoming light ray entering display layers may exhibit reduced reflections (Hsieh: [0051]).

Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura and Hsieh, and in further view of Markvart (Practical Handbook of Photovoltaics (Second Edition), 2012), of record.
Regarding claim 6, You, Imura and Hsieh disclose the limitations of claim 5 above.
However, Imura does not necessarily disclose that a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number.
Markvart discloses a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), λ is a wavelength of light and k is a natural number (see the equation (12) below; [Chapter 3.1 The Antireflection coating]).

    PNG
    media_image1.png
    243
    586
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh after reading Markvart, wherein a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number, so as to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]) (the examiner considers that the equation can be used for a single antireflection layer or each of a plurality of antireflection layer).

Regarding claim 7, You, Imura, Hsieh and Markvart disclose the limitations of claim 6 above.
However, Imura does not necessarily disclose that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    .
Markvart discloses the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                     (see the equation (13) above).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh, after reading Markvart, wherein that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    , to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]).

Regarding claim 8, You, Imura, Hsieh and Markvart disclose the limitations of claim 6 above.
You does not disclose λ= 550nm.
However, Markvart discloses λ is 460nm~660nm [Chapter 3.1 The Antireflection coating]; a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh, after reading Markvart, wherein λ is 460nm~660nm to determine the thickness of the antireflection film for the given frequency (Markvart: [Chapter 3.1 The Antireflection coating]).

Regarding claim 10, You, Imura and Hsieh disclose the limitations of claim 9 above.
However, Imura does not necessarily disclose that a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number.
Markvart discloses a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), λ is a wavelength of light and k is a natural number (the equation (12); [Chapter 3.1 The Antireflection coating]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh, after reading Markvart, wherein a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number, so as to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]) (the examiner considers that the equation can be used for a single antireflection layer or each of a plurality of antireflection layer).

Regarding claim 11, You, Imura, Hsieh and Markvart disclose the limitations of claim 10 above.
However, Imura does not necessarily disclose that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    .
Markvart discloses the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                     (the equation (13)).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh, after reading Markvart, wherein that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    , to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]).

Regarding claim 12, You, Imura, Hsieh and Markvart disclose the limitations of claim 10 above.
You does not disclose λ= 550nm.
However, Markvart discloses λ is 460nm~660nm ([Chapter 3.1 The Antireflection coating]; a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura and Hsieh, after reading Markvart, wherein λ is 460nm~660nm to determine the thickness of the antireflection film for the given frequency (Markvart: [Chapter 3.1 The Antireflection coating]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura, and in further view of Markvart.
Regarding claim 14, You and Imura disclose the limitations of claim 13 above.
However, Imura does not necessarily disclose that a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number.
Markvart discloses a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), λ is a wavelength of light and k is a natural number (the equation (12); [Chapter 3.1 The Antireflection coating]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura, after reading Markvart, wherein a thickness e of the reflection reducing film satisfies: e = (λ/4n) (2k+1), where λ is 460nm~660nm, k is a natural number, so as to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]) (the examiner considers that the equation can be used for a single antireflection layer or each of a plurality of antireflection layer).

Regarding claim 15, You, Imura and Markvart disclose the limitations of claim 14 above.
However, Imura does not necessarily disclose that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    .
Markvart discloses the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                     (the equation (13)).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura, after reading Markvart, wherein that the refractive index n of reflection reducing film satisfies: n =                         
                            
                                n
                                1
                                n
                                2
                            
                        
                    , to determine the thickness of the antireflection film (Markvart: [Chapter 3.1 The Antireflection coating]).

Regarding claim 16, You, Imura and Markvart disclose the limitations of claim 14 above.
You does not disclose λ= 550nm.
However, Markvart discloses λ is 460nm~660nm ([Chapter 3.1 The Antireflection coating]; a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura, after reading Markvart, wherein λ is 460nm~660nm to determine the thickness of the antireflection film for the given frequency (Markvart: [Chapter 3.1 The Antireflection coating]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura, and in further view of Joo (US 2017/0038629), of record.
Regarding claim 17, You and Imura disclose the limitations of claim 13 above.
You does not necessarily disclose that the black matrix and the spacer post are made by a same photoresist material, and the step of using a photolithography process to manufacture a black matrix and the step of patterning a surface of the black matrix using a photolithography process to form a spacer post are realized in a same manufacturing process.
You discloses the black matrix and the spacer post are made by a same photoresist material, and the step of using a photolithography process to manufacture a black matrix and the step of patterning a surface of the black matrix using a photolithography process to form a spacer post are realized in a same manufacturing process (see at least [0127]-[0128]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You and Imura with the teachings of Joo, wherein the black matrix and the spacer post are made by a same photoresist material, and the step of using a photolithography process to manufacture a black matrix and the step of patterning a surface of the black matrix using a photolithography process to form a spacer post are realized in a same manufacturing process, for the purpose of, for example, using a single mask to form the black matrix and the spacer (Joo: [0127]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura and Hsieh, and in further view of Markvart and Jung (US 2016/0322602).
Regarding claim 18, You, Imura, Hsieh and Markvart disclose the limitations of claim 6 above. 
Imura does not necessarily disclose that the reflection reducing film is SiOxNy, Al2O3, or resin.
However, Jung discloses silicon oxynitride as a refractive index layer that may easily control the refractive index depending on content of oxygen and nitrogen ([0089], [0116]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura, Hsieh and Markvart with the teachings of Jung, where the reflection reducing film is SiOxNy, Al2O3, or resin, as Jung disclose the material, for the purpose of obtaining a preferred refractive index from silicon oxynitride as the refractive index thereof can be easily controlled (Jung: [0089]).

Regarding claim 19, You, Imura, Hsieh and Markvart disclose the limitations of claim 10 above. 
Imura does not necessarily disclose that the reflection reducing film is SiOxNy, Al2O3, or resin.
However, Jung discloses silicon oxynitride as a refractive index layer that may easily control the refractive index depending on content of oxygen and nitrogen ([0089], [0116]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura, Hsieh and Markvart with the teachings of Jung, where the reflection reducing film is SiOxNy, Al2O3, or resin, as Jung disclose the material, for the purpose of obtaining a preferred refractive index from silicon oxynitride as the refractive index thereof can be easily controlled (Jung: [0089]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Imura and Markvart, and in further view of Jung.
Regarding claim 20, You, Imura and Markvart disclose the limitations of claim 14 above. 
Imura does not necessarily disclose that the reflection reducing film is SiOxNy, Al2O3, or resin.
However, Jung discloses silicon oxynitride as a refractive index layer that may easily control the refractive index depending on content of oxygen and nitrogen ([0089], [0116]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by You, Imura, Hsieh and Markvart with the teachings of Jung, where the reflection reducing film is SiOxNy, Al2O3, or resin, as Jung disclose the material, for the purpose of obtaining a preferred refractive index from silicon oxynitride as the refractive index thereof can be easily controlled (Jung: [0089]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871